Citation Nr: 0211420	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound to the left thigh.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant had recognized service during World War II.
 
This case came before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2000, the Board remanded 
the case to the RO for consideration of the Veterans Claims 
Assistance Act of 2000.  Said development having been 
completed, the matter is returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The appellant alleges that he sustained a shrapnel wound 
to his left thigh in March 1943.

3.  The United States Army Reserve Personnel Center has 
certified that the appellant was AWOL from May 1942 to 
November 1943.  


CONCLUSION OF LAW

A shrapnel wound of the left thigh was not incurred in line 
of duty in active military service.  38 U.S.C.A. §§ 105, 
1110, 1111, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefits at issue is complete. 

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The appellant was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  Similarly, letters 
dated in January, April, and June 1998 as well as January 
2001, the appellant was informed of what information he could 
submit to substantiate his claim.  The January 2001 letter 
also informed him of the enactment of the VCAA and what VA 
would do to assist him in obtaining evidence.  Accordingly, 
the Board finds that the duty to inform the appellant of 
required evidence to substantiate his claim has been 
satisfied.  38 U.S.C.A. § 5103(a).  

The VCAA provides that VA has a duty to assist the claimants 
in developing their claims.  VA is specifically required to 
make "reasonable efforts to obtain relevant records 
(including private records)."  38 U.S.C.A. § 5103A.  The 
appellant has not referenced, nor does the evidence show, the 
existence of any additional medical evidence that is not 
presently associated with the claims folder and which is 
obtainable.  According, the Board finds that VA's duty to 
assist the claimant in this regard is satisfied.  38 U.S.C.A. 
§ 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
a medical examination is not necessary as the medical 
evidence shows that the appellant presently has a wound scar 
of the left thigh.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself. 
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied. 

Evidentiary Background:  Service medical records are silent 
for any treatment, complaint, or diagnosis of a shrapnel 
wound to the left thigh or residuals thereof.  

In February 1998, the RO received a VA Form 21-526, Veteran's 
Application for Compensation or Pension, seeking service 
connection for a shrapnel wound of the left thigh during 
Japanese bombing in March 1943. 

In May 1998, the United States Army Reserve Personnel Center 
(ARPERCEN) has certified that the appellant had prewar 
service from November to December 1941; that he had 
beleaguered service from December 1941 to May 1942; that he 
was missing for three days during May 1942; that he was 
absent without leave (AWOL) from May 1942 to November 1943; 
that he was considered missing from December 1943 to March 
1945; that his status under MPA was terminated in March 1945; 
that he had recognized guerrilla service from March to May 
1945; and that he had regular Philippine Army (PA) service 
from May 1945 to June 1946.  Further, ARPERCEN reported that 
the appellant was not entitled to receive pay from May 1942 
to November 1943 for the period during which he was AWOL.  

A July 1998 statement from Dr. Catalina Abad-Hechanova 
indicates that the appellant had not been treated by him for 
thigh paralysis or a shrapnel wound on the left thigh.  
Rather, the appellant had been treated for right Bell's 
Palsy, paralysis of the right side of the face, and essential 
hypertension.  

In a July 1998 statement, the appellant noted that he had 
received treatment at the Regional Hospital at Apokon, Tagum 
City, Davao del Norte; however, records from this facility 
were no longer available.  

In a September 1998 affidavit, an acquaintance of the 
appellant, QED, noted that he served with the appellant 
during World War II.  He reported that the appellant had 
related to him "that he sustained [a] shrapnel wound caused 
by a Japanese bomb . . . sometime in 1943."  Similarly, in a 
September 1998 affidavit, another acquaintance of the 
appellant, PP, relates that he served with the appellant 
during World War II and had witnessed a Japanese strafe and 
bomb the appellant's location in March 1943.  He reported 
that shrapnel had hit the appellant in his left thigh and 
that the appellant received medical treatment.  

In February 1999, ARPERCEN noted that while PP did not appear 
on any reconstructed guerrilla roster, he alleged in his PA 
AGO Form 23 that he was present with an infantry company at 
Iligan, Lanao, from November 1942 to May 1945.  

Private medical records dated in May 1999 show that x-ray 
findings of the appellant's left thigh showed no bony injury; 
however, a subsequent medical certificate indicates that the 
appellant was treated for a wound scar of the left thigh.  

In a January 2001 statement, the appellant asserted that he 
was not AWOL from May 1942 to November 1943.  He reported 
that after the fall of Bataan and Corrigidor in April and May 
1942, his unit withdrew into "the hinterland of Lanao, 
Philippines."  He reported that his commanders ordered his 
unit to disperse due to lack of food, medicine, clothing, 
arms, and ammunition.  He reported that he remained in hiding 
during this time.  

By letter dated in January 2001, the appellant was informed 
that the certification of the Service Department is binding 
on VA and that VA had no authority to change or amend it.  
The appellant was informed that he could file a request for 
revision of his service with the Service Department Board of 
Correction of Military Records and he was furnished with a DD 
Form 149 to assist him if he desired to file such request.  

A January 2001 statement from PP indicates that the unit that 
the appellant and he served in withdrew to the "hinterland 
of Lanao, Philippines" rather than surrender to the 
Japanese.  He also stated that he witnessed the bombing that 
injured the appellant.  

Legal Criteria:  Service connection may be established for 
chronic disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  However, for a disability to be service-connected it 
must been incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  An injury or disease 
incurred during active military, naval, or air service will 
be deemed to have been incurred in line of duty, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs, or if it appears 
that at the time the injury was suffered or disease 
contracted the person was, as pertinent to this appeal, 
avoiding duty by absenting himself without leave materially 
interfering with the performance of his military duties.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

The U.S. Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals), hereinafter "Court," has held 
that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Venturella v. 
Gober, 10 Vet. App. 340 (1997); Duro v. Derwinski, 2 Vet. 
App. 530 (1992); see also Dacoron v. Brown, 4 Vet. App. 115 
(1993).

Individuals who served in the Regular Philippine Scouts, 
Commonwealth Army of the Philippines, or organized guerrilla 
service may be eligible for entitlement to certain VA 
benefits.  38 U.S.C. § 107 and 38 C.F.R. §§ 3.8, 3.9.  The 
controlling regulations, though, provide that former 
Philippine service members are not eligible for veterans' 
benefits unless a United States' service department documents 
or certifies their service.  38 C.F.R. §§ 3.8, 3.9.  
"[S]ervice in the Philippine Commonwealth Army" must be 
proved "with either official documentation issued by a 
United States service department or verification of the 
claimed service by such a department."  Soria v. Brown, 118 
F.3d 747, 748 (Fed. Cir. 1997), cert. denied, 522 U.S. 958, 
118 S. Ct. 386, 139 L.Ed. 3d 301 (1997).  See also 38 C.F.R. 
§ 3.9(a) (defining dates of service in Philippine 
Commonwealth Army based on certification by the Armed 
Forces).

Analysis:  The appellant contends that he was injured from 
shrapnel sustained when a Japanese airplane bombed his 
location in March 1943.  According to the appellant, this 
bombing took place in the "hinterland of Lanao."  This 
history was collaborated by several acquaintances.  In 
particular, PP reported that he witnessed the incident that 
resulted in the appellant's receiving a shrapnel wound to the 
left thigh.  PP also placed the date of this incident in 
March 1943.  

While service medical records are silent for any reference to 
this alleged bombing or resulting shrapnel wound to the left 
thigh, the Board notes that both the appellant and PP are 
competent to report that this alleged bombing took place in 
March 1943.  It is noted that records from ARPERCEN place PP 
at Lanao at the time of the alleged bombing.  

While there is competent evidence to suggest that the 
appellant sustained a shrapnel wound injury resulting from 
bombing from a Japanese airplane, the evidence does not show 
that this incident occurred at a time when the appellant had 
recognized military service.  That it, is the disability was 
not incurred in the  line of duty in the active military.  
See 38 C.F.R. § 3.1(k).  Evidence from the United States Army 
Reserve Personnel Center (ARPERCEN) clearly shows that the 
appellant was AWOL from May 1942 to November 1943.  Based on 
the length of time that the appellant was AWOL, the Board 
finds that his absence materially interfered with the 
performance of military duty.  Thus, as the appellant's 
status was AWOL in March 1943 at the time that he sustained 
his alleged shrapnel wound of the left thigh, the 
requirements as to line of duty are not met.

The Board notes the appellant has disputed the finding from 
ARPERCEN that he was AWOL at the time of his injury and has 
submitted lay evidence to collaborate his contention.  
However, the certification of his active military service by 
the Service Department, in this case ARPERCEN, is binding on 
VA and the Board.  See Duro, 2 Vet. App. 530.  VA does not 
have the authority to change or amend these findings.  The 
service department's finding is conclusive and binding on VA.  
Soria, supra; Duro, supra; see also 38 C.F.R. § 3.203.  The 
appellant's recourse under such circumstances is to apply to 
the service department for correction of his military record.  
As noted above, the RO informed the appellant that he could 
file a request for revision of his service with the Service 
Department Board of Correction of Military Records and he was 
furnished with a DD Form 149 to assist him if he desired to 
file such request.

Based on the discussion above, the Board finds that the 
appellant's shrapnel wound of the left thigh was not incurred 
in line of duty in active military service.  38 U.S.C.A. 
§§ 105, 1110, 1111, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1, 3.303, 3.304 (2001).


ORDER

Service connection for a shrapnel wound of the left thigh is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

